Title: To Thomas Jefferson from Worsley & Murray, 8 February 1802
From: Worsley & Murray
To: Jefferson, Thomas


          
            Sir,
            Richmond, Feby. 8th. 1802.
          
          We have taken the liberty to inclose you one of our Proposals for publishing a Richmond Edition of Doctor Ramsay’s History of the American Revolution, and beg leave respectfully to solicit your patronage. It is really to be regretted that the art of Printing is not more encouraged in the State of Virginia; but, from the very flattering patronage we have received since we issued our proposals for publishing the above Work, we are induced to believe that it has been owing, rather to a deficiency of perseverance in Publishers, than a want of Public Spirit and liberality in the People.
          We are, Sir, with the highest respect and esteem, Your Obedient Servants,
          
            Worsley & Murray.
          
        